Gilbert, J.
1. Section 6 of the act approved August 14, 1913 (Georgia Laws 1913, pp. 123 et seq.), is not contrary to the due-process clause of the constitution of the United States (Civil Code (1910), § 6700), said section providing for immediate notice to the taxpayer of any change made in his returns. Barnes v. Watson, 148 Ga. 822 (2) (98 S. E. 500); Ogletree v. Woodward, 150 Ga. 691, 697 (105 S. E. 243); McGregor v. Hogan, 153 Ga. 473 (112 S. E. 471).
2. Under the undisputed evidence, no demand or request for arbitration was made by the taxpayer after the change was made by the county board of assessors.
3. A verbal statement that arbitration will be demanded if the board of assessors insist upon their valuation, and naming an arbitrator, is not the equivalent of a demand for arbitration.
■4. In view of the above-stated undisputed facts and the evidence before the court, it was not error for the trial judge to direct a verdict for the
defendant. Judgment affirmed.

All the Justices concur.

The defendant denied that the assessment was illegal, that there was any failure to give the notice required by law, and that petitioner demanded arbitration. He admitted the issuance of the tax fi. fa.; and insisted that “ the valuation of plaintiffs property was fixed at $49,550, after a full investigation and notice, which plaintiff received,” He alleged that in making the correction in the tax return the board gave immediate notice thereof, which plaintiff received; and that plaintiff did not demand any arbitration on the corrected returns.
Evidence was introduced,' and the jury returned a verdict for the defendant. The plaintiff excepted.
Colley & Colley, for plaintiff. C. B. Sutton, for defendant.